           Case 2:20-cv-04189-PBT Document 34 Filed 08/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     ASHLEY DONNELLY,                             :
                                                  :
                        Plaintiff,                :
                                                  :          CIVIL ACTION
                  v.                              :
                                                  :          NO. 20-4189
     CAPITAL VISION SERVICES, LP, et al,          :
                                                  :
                        Defendants.               :
                                                  :
                                                  :

                                            ORDER

         AND NOW, this __2nd__ day of August 2021, upon consideration of the Motions to

Dismiss from Defendants MyEyeDr (ECF 13) and Capital Vision Services (ECF 16), and

Plaintiff’s responses (ECFs 25 and 26), it is hereby ORDERED that both motions are

DENIED.1


         Defendant Capital Vision Services’ Motion to Amend the Caption to “Capital Vision

Services, LLC” (ECF 19) is GRANTED.




                                                           BY THE COURT:

                                                           /s/ Petrese B. Tucker
                                                           ____________________________
                                                           Hon. Petrese B. Tucker, U.S.D.J.




1
    This Order accompanies the Court’s Memorandum Opinion dated August 2, 2021.
